DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 201711458033.0, filed on 12/28/2017 in the China Intellectual Property Office. 

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/01/2021 has been entered.

Response to Amendments/Arguments
5.	With respect to claims 1-24 under 103 rejection, one or more items of information contained in the IDS submitted on 01 February 2021 has necessitated prosecution of the application to be reopened. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 2, 4, 6-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al. (“Poster: Practical Fraud Transaction Prediction” CCS’s 17, October 30-November 3, 2017, Dallas, TX, USA)

 	With respect to Claim 1, Li et al. disclose
 	A computer-implemented method for social content risk identification, comprising: 
 	obtaining, by a computer, social content data comprising at least one of social behavior records or social message records (Li et al. Section 2.1 We have mainly used two types of features, one is user profile features which are static, the other is user behavior features which are dynamic. User profile features: According to a person’s transaction and shopping records in the platform, we can get some profiles of the person, such as working place, living place, credit score (similar with FICO score), trading amount, etc., which demonstrates a person’s consuming ability and consumption habits. Dynamic features: When a user is using the platform’s services, we can record which services this user have used. As shown in Fig. 1, behaviors like login, check bill, check bank card will be recorded in our database. This limitation is interpreted in light of paragraph [0029] of the present specification. Paragraph [0029] In some implementations of the present specification, social behaviors include, for example, social-related behaviors such as user group creation, point-to-point messaging, group chat, posting or forwarding comments on the forum, transferring, and online shopping); 
 	extracting, by the computer, original features of the social content data (Li et al. Abstract section To address these issues, we present a systematic method, which extracts not only user’s static features but also dynamic features based on their recent behaviors); 
 	for each of the original features, generating, by the computer and using a tree structured machine learning model, dimension- extended features that include a set of extended sub-features corresponding to different dimensions of the original feature (Li et al. Abstract Based on the extracted features, a tree based model is applied and the outputs of it are regarded as new generated feature representations, which will be further into a Deep Neural Network (DNN) to learn the complex relationships and form the final classification model, Introduction For tree-based model, the raw features can be directly fed in, as the model is able to split the numerical values accordingly, Fig. 2); 

    PNG
    media_image1.png
    725
    827
    media_image1.png
    Greyscale

 	classifying, by the computer and using a deep machine learning model, that the social content data is risky social content data based on the dimension-extended features (Li et al. 2.2 Model Design In this section we present our proposed hybrid model structure: the concatenation of boosted decision trees and deep neural network classifier, as illustrated in Figure 2, Fig. 2 the DNN output is risk classification result); and 
transmitting, by the computer, a result of classifying that the social content data is risky social content data to a risk control platform (Li et al. 1. Introduction section the suspicious transaction will be suspended with a notification sending to the involved users.)

	With respect to Claim 2, Li et al. disclose 
 	wherein the tree structured machine learning model and the deep machine learning model have been pre-trained by using black samples that are risky and white samples that are not risky (Li et al. Section 3.1 Experimental Setup To simulate the online environment, we divide the whole dataset into a training set, a validation set, and a testing set according to the time stamps. Specifically, the data from the first three months is treated as the training set, the next month as the validation set, and the last month as the testing set. As we notice that the risky samples are too rate while non-risk samples are too many, we downsample the non-risky samples to balance the proportion between them. Li et al. utilizes the risky samples and the non-risky samples in training.)

	With respect to Claim 4, Li et al. disclose
 	wherein generating dimension-extended features using the tree structured machine learning model comprises:
 inputting, by the computer, each original feature into the tree structured machine learning model that outputs prediction data of the original feature in a plurality of leaf nodes (Li et al. Fig. 2, Abstract Based on the extracted features, a tree based model is applied and the outputs of it are regarded as new generated feature representations, which be further inputted into a Deep Neural Network (DNN) to learn the complex relationship and form the final classification model); and
 generating, by the computer, the dimension-extended features of the original feature based on the prediction data of the plurality of leaf nodes (Li et al. Fig. 2, Section 2.2 Model Design: we use each learned individual tree as a categorical feature, where the value is set as the index of the leaf node the instance falls in. As a result, if there are n trees in the GBDT model, the transformed feature of an instance is given in terms of a structured vector x= (ei1, ..., ein) ...in the number of leaf nodes at k-th tree, and ik is the index of the leaf node where the current instance falls into at k-th tree.)

 	With respect to Claim 6, Li et al. disclose
 	wherein the tree structured machine learning model comprises a gradient boosting decision tree (GBDT) (Li et al. Introduction We propose a GBDT-DNN model for the task, Fig. 2 upper part)

 	With respect to Claim 7, Li et al. disclose
 	wherein the deep machine learning model comprises a deep neural network (DNN) (Li et al. Introduction We propose a GBDT-DNN model for the task, Fig. 2 lower part)

	With respect to Claim 8, Li et al. teach 
 	wherein the risky social content data comprises: misconducts or misstatements related to a specified field (Li et al. Section 2.1 Feature Engineering The rationale of using such features is that an unusual transaction amount or location may be with fraud, Section 4 Conclusions We demonstrate a systematic way to extract user features regarding their profiles and recent behaviors for fraud transaction detection task.)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C.103 as being unpatentable over Li et al. (“Poster: Practical Fraud Transaction Prediction” CCS’ 17, October 30-Novemver 3, 2017, Dallas, TX, USA) in view of Gopinathan et al. (US 2015/0142446 A1). 
	
With respect to Claim 3, Li et al. disclose all the limitations of Claim 1 upon which Claim 3 depends. Li et al. fail to explicitly teach 
 	wherein extracting the original features of the social content data comprises: 
 	performing, by the computer, data cleaning on the social content data; and 
 	extracting, by the computer based on feature engineering, the original features of the at least one of social behavior records or social message records from the social Page: 3 of9content data after the data cleaning.  
	However, Gopinathan et al. teach 
 	wherein extracting the original features of the social content data comprises: 
 	performing, by the computer, data cleaning on the social content data (Gopinathan et al. [0013] improve the performance of credit decisions with the use of voice data (which include but is not restricted to historical as well as real time recorded conversations between agents representing the business and potential/current customers to build predictive models to determine credit risk and detect fraud, Fig. 7 elements 701 Data pre-processing, element 702 Removal of the stop words, standardization of inconsistencies in the text, spell correction, lemmatization etc.); and 
 	extracting, by the computer based on feature engineering, the original features of the at least one of social behavior records or social message records from the social Page: 3 of9content data after the data cleaning (Gopinathan et al. Fig. 7 element 704 Feature extraction.)
Li et al. and Gopinathan et al. are analogous art because they are from a similar field of endeavor in the Signal processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of using the GBDT-DNN model in predicting the fraud transaction as taught by Li et al., using teaching of the data pre-processing as taught by Gopinathan et al. for the benefit of cleaning data before extracting the features (Gopinathan et al. Fig. 7 elements 701, 702, and 704.)

10.	Claims 5, 9, 10, 12-18, 20-24 are rejected under 35 U.S.C.103 as being unpatentable over Li et al. (“Poster: Practical Fraud Transaction Prediction” CCS’ 17, October 30-Novemver 3, 2017, Dallas, TX, USA) in view of Burke et al. (US 2016/0132886 A1).  

With respect to Claim 5, Li et al. disclose all the limitations of Claim 1 upon which Claim 5 depends. Li et al. fail to explicitly teach  
wherein after classifying that the social content data is the risky social content data, the method further comprises: 
 	based on timed scheduling, periodically obtaining, by the computer, updated social content data and providing a risk identification result of the updated social content data to the risk control platform.  
	However, Burke et al. teach 
wherein after classifying that the social content data is the risky social content data, the method further comprises: 
 	based on timed scheduling, periodically obtaining, by the computer, updated social content data and providing a risk identification result of the updated social content data to the risk control platform (Burke et al. [0030] Servers 101 of the fraud detection system 100 may receive data from the banking systems 103 on a periodic basis. For example, the fraud detection system 100 may receive data from the banking system 103 daily or nightly. In another embodiment, the fraud detection system 100 receives data from the banking systems 103 more frequently. If data is received more frequently, then servers 101 of the fraud detection system 100 may have the ability to deny or allow financial transactions in real time depending on whether the servers 101 of the fraud detection system 100 find fraudulent activity in a contemporaneous transaction.)
 	Li et al. and Burke et al. are analogous art because they are from a similar field of endeavor in the Signal processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of using the GBDT-DNN model in predicting the fraud transaction as taught by Li et al., using teaching of receiving data from the banking system on a periodic basis as taught by Burke et al. for the benefit of having the ability of deny or allow financial transaction more efficiently (Burke et al. [0030] Servers 101 of the fraud detection system 100 may receive data from the banking systems 103 on a periodic basis. For example, the fraud detection system 100 may receive data from the banking system 103 daily or nightly. In another embodiment, the fraud detection system 100 receives data from the banking systems 103 more frequently. If data is received more frequently, then servers 101 of the fraud detection system 100 may have the ability to deny or allow financial transactions in real time depending on whether the servers 101 of the fraud detection system 100 find fraudulent activity in a contemporaneous transaction.)

With respect to Claim 9, Li et al. disclose  
 	obtaining, by a computer, social content data comprising at least one of social behavior records or social message records (Li et al. Section 2.1 We have mainly used two types of features, one is user profile features which are static, the other is user behavior features which are dynamic. User profile features: According to a person’s transaction and shopping records in the platform, we can get some profiles of the person, such as working place, living place, credit score (similar with FICO score), trading amount, etc., which demonstrates a person’s consuming ability and consumption habits. Dynamic features: When a user is using the platform’s services, we can record which services this user have used. As shown in Fig. 1, behaviors like login, check bill, check bank card will be recorded in our database. This limitation is interpreted in light of paragraph [0029] of the present specification. Paragraph [0029] In some implementations of the present specification, social behaviors include, for example, social-related behaviors such as user group creation, point-to-point messaging, group chat, posting or forwarding comments on the forum, transferring, and online shopping); 
 	extracting, by the computer, original features of the social content data (Li et al. Abstract section To address these issues, we present a systematic method, which extracts not only user’s static features but also dynamic features based on their recent behaviors); 
 	for each of the original features, generating, by the computer and using a tree structured machine learning model, dimension- extended features that include a set of extended sub-features corresponding to different dimensions of the original feature (Li et al. Abstract Based on the extracted features, a tree based model is applied and the outputs of it are regarded as new generated feature representations, which will be further into a Deep Neural Network (DNN) to learn the complex relationships and form the final classification model, Introduction For tree-based model, the raw features can be directly fed in, as the model is able to split the numerical values accordingly, Fig. 2); 

    PNG
    media_image1.png
    725
    827
    media_image1.png
    Greyscale

 	classifying, by the computer and using a deep machine learning model, that the social content data is risky social content data based on the dimension-extended features (Li et al. 2.2 Model Design In this section we present our proposed hybrid model structure: the concatenation of boosted decision trees and deep neural network classifier, as illustrated in Figure 2, Fig. 2 the DNN output is risk classification result); and 
 	transmitting, by the computer, a result of classifying that the social content data is risky social content data to a risk control platform (Li et al. 1. Introduction section the suspicious transaction will be suspended with a notification sending to the involved users.)
	Li et al. fail to explicitly teach 
 	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: (The Examiner notes that Li et al. 
	However, Burke et al. teach 
 	A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Burke et al. [0002] The present invention relates generally to fraud detection, and more particularly, to a fraud detection and money launching detection system, Fig. 1 Fraud Detection System, [0031] the transaction objects may be stored into a transaction object database 107 comprising non-transitory machine-readable storage media):
 	Li et al. and Burke et al. are analogous art because they are from a similar field of endeavor in the Signal processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of using the GBDT-DNN model in predicting the fraud transaction as taught by Li et al., using teaching of the computer readable medium as taught by Burke et al. for the benefit of performing the method of predicting the fraud transaction (Burke et al. [0002] The present invention relates generally to fraud detection, and more particularly, to a fraud detection and money launching detection system, Fig. 1 Fraud Detection System, [0031] the transaction objects may be stored into a transaction object database 107 comprising non-transitory machine-readable storage media.)

	With respect to Claim 10, Li et al. in view of Burke et al. teach
 	wherein the tree structured machine learning model and the deep machine learning model have been pre-trained by using black samples that are risky and white samples that are not risky (Li et al. Section 3.1 Experimental Setup To simulate the online environment, we divide the whole dataset into a training set, a validation set, and a testing set according to the time stamps. Specifically, the data from the first three months is treated as the training set, the next month as the validation set, and the last month as the testing set. As we notice that the risky samples are too rate while non-risk samples are too many, we downsample the non-risky samples to balance the proportion between them. Li et al. utilizes the risky samples and the non-risky samples in training.)

 	With respect to Claim 12, Li et al. in view of Burke et al. teach
 	wherein generating dimension-extended features using the tree structured machine learning model comprises: 
 inputting, by the computer, each original feature into the tree structured machine learning model that outputs prediction data of the original feature in a plurality of leaf nodes (Li et al. Fig. 2, Abstract Based on the extracted features, a tree based model is applied and the outputs of it are regarded as new generated feature representations, which be further inputted into a Deep Neural Network (DNN) to learn the complex relationship and form the final classification model); and
 generating, by the computer, the dimension-extended features of the original feature based on the prediction data of the plurality of leaf nodes (Li et al. Fig. 2, Section 2.2 Model Design: we use each learned individual tree as a categorical feature, where the value is set as the index of the leaf node the instance falls in. As a result, if there are n trees in the GBDT model, the transformed feature of an instance is given in terms of a structured vector x= (ei1, ..., ein) ...in the number of leaf nodes at k-th tree, and ik is the index of the leaf node where the current instance falls into at k-th tree.)

 	With respect to Claim 13, Li et al. in view of Burke et al. teach
 	wherein after classifying that the social content data is the risky social content data, the operations further comprise: 
 	based on timed scheduling, periodically obtaining, by the computer system, updated social content data and providing a risk identification result of the updated social content data to the risk control platform (Burke et al. [0030] Servers 101 of the fraud detection system 100 may receive data from the banking systems 103 on a periodic basis. For example, the fraud detection system 100 may receive data from the banking system 103 daily or nightly. In another embodiment, the fraud detection system 100 receives data from the banking systems 103 more frequently. If data is received more frequently, then servers 101 of the fraud detection system 100 may have the ability to deny or allow financial transactions in real time depending on whether the servers 101 of the fraud detection system 100 find fraudulent activity in a contemporaneous transaction.)

 	With respect to Claim 14, Li et al. in view of Burke et al. teach
 	wherein the tree structured machine learning model comprises a gradient boosting decision tree (GBDT) (Li et al. Introduction We propose a GBDT-DNN model for the task, Fig. 2 Upper part)

	With respect to Claim 15, Li et al. in view of Burke et al. teach
 	wherein the deep machine learning model comprises a deep neural network (DNN) (Li et al. Introduction We propose a GBDT-DNN model for the task, Fig. 2 Lower part)

 	With respect to Claim 16, Li et al. in view of Burke et al. teach
 	wherein the risky social content data comprises: misconducts or misstatements related to a specified field (Li et al. Section 2.1 Feature Engineering The rationale of using such features is that an unusual transaction amount or location may be with fraud, Section 4 Conclusions We demonstrate a systematic way to extract user features regarding their profiles and recent behaviors for fraud transaction detection task.)
 
 	With respect to Claim 17, Li et al. disclose
 	A computer-implemented system, comprising: 
 	obtaining, by a computer, social content data comprising at least one of social behavior records or social message records (Li et al. Section 2.1 We have mainly used two types of features, one is user profile features which are static, the other is user behavior features which are dynamic. User profile features: According to a person’s transaction and shopping records in the platform, we can get some profiles of the person, such as working place, living place, credit score (similar with FICO score), trading amount, etc., which demonstrates a person’s consuming ability and consumption habits. Dynamic features: When a user is using the platform’s services, we can record which services this user have used. As shown in Fig. 1, behaviors like login, check bill, check bank card will be recorded in our database. This limitation is interpreted in light of paragraph [0029] of the present specification. Paragraph [0029] In some implementations of the present specification, social behaviors include, for example, social-related behaviors such as user 
 	extracting, by the computer, original features of the social content data (Li et al. Abstract section To address these issues, we present a systematic method, which extracts not only user’s static features but also dynamic features based on their recent behaviors); 
 	for each of the original features, generating, by the computer and using a tree structured machine learning model, dimension- extended features that include a set of extended sub-features corresponding to different dimensions of the original feature (Li et al. Abstract Based on the extracted features, a tree based model is applied and the outputs of it are regarded as new generated feature representations, which will be further into a Deep Neural Network (DNN) to learn the complex relationships and form the final classification model, Introduction For tree-based model, the raw features can be directly fed in, as the model is able to split the numerical values accordingly, Fig. 2); 

    PNG
    media_image1.png
    725
    827
    media_image1.png
    Greyscale

 	classifying, by the computer and using a deep machine learning model, that the social content data is risky social content data based on the dimension-extended features (Li et al. 2.2 Model Design In this section we present our proposed hybrid model structure: the concatenation of boosted decision trees and deep neural network classifier, as illustrated in Figure 2, Fig. 2 the DNN output is risk classification result); and 
 	transmitting, by the computer, a result of classifying that the social content data is risky social content data to a risk control platform (Li et al. 1. Introduction section the suspicious transaction will be suspended with a notification sending to the involved users.)
 	Li et al. fail to explicitly teach 
 	one or more computers; and 

 (The Examiner notes that Li et al. discloses the method for predicting a fraud transaction which include each and every claim limitation in method claim. Li et al. does not teach a computer system includes one or more computer to perform the method.)
	However, Burke et al. teach 
 	one or more computers (Burke et al. [0002] The present invention relates generally to fraud detection, and more particularly, to a fraud detection and money launching detection system, Fig. 1 Fraud Detection System, [0041] A fraud detection server 102 or other suitable computing device of the system 100 may transmit the results to the financial institution’s computer 109, [0031] the transaction objects may be stored into a transaction object database 107 comprising non-transitory machine-readable storage media); and 
 	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising
(Burke et al. [0002] The present invention relates generally to fraud detection, and more particularly, to a fraud detection and money launching detection system, Fig. 1 Fraud Detection System, [0031] the transaction objects may be stored into a transaction object database 107 comprising non-transitory machine-readable storage media.)
 	Li et al. and Burke et al. are analogous art because they are from a similar field of endeavor in the Signal processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of using the GBDT-DNN model in predicting the fraud transaction as taught by Li et al., using teaching of the computer-implemented system as taught by Burke et al. for the benefit of performing the method of predicting the fraud transaction (Burke et al. [0002] The present invention relates generally to fraud detection, and more particularly, to a fraud detection and money launching detection system, Fig. 1 Fraud Detection System, [0031] the transaction objects may be stored into a transaction object database 107 comprising non-transitory machine-readable storage media.)


 	With respect to Claim 18, Li et al. in view of Burke et al. teach
 	wherein the tree structured machine learning model and the deep machine learning model have been pre-trained by using black samples that are risky and white samples that are not risky (Li et al. Section 3.1 Experimental Setup To simulate the online environment, we divide the whole dataset into a training set, a validation set, and a testing set according to the time stamps. Specifically, the data from the first three months is treated as the training set, the next month as the validation set, and the last month as the testing set. As we notice that the risky samples are too rate while non-risk samples are too many, we downsample the non-risky samples to balance the proportion between them. Li et al. utilizes the risky samples and the non-risky samples in training.)

  	With respect to Claim 20, Li et al. in view of Burke et al. teach 	
	wherein generating dimension-extended features using the tree structured machine learning model comprises:
 inputting, by the computer, each original feature into the tree structured machine learning model that outputs prediction data of the original feature in a plurality of leaf nodes (Li et al. Fig. 2, Abstract Based on the extracted features, a tree based model is applied and the outputs of it are regarded as new generated feature representations, which be further inputted into a Deep Neural Network (DNN) to learn the complex relationship and form the final classification model); and
 generating, by the computer, the dimension-extended features of the original feature based on the prediction data of the plurality of leaf nodes (Li et al. Fig. 2, Section 2.2 Model Design: we use each learned individual tree as a categorical feature, where the value is set as the index of the leaf node the instance falls in. As a result, if there are n trees in the GBDT model, the transformed feature of an instance is given in terms of a structured vector x= (ei1, ..., ein) ...in the number of leaf nodes at k-th tree, and ik is the index of the leaf node where the current instance falls into at k-th tree.)

	With respect to Claim 21, Li et al. in view of Burke et al. teach

 	based on timed scheduling, periodically obtaining, by the one or more computers, updated social content data and providing a risk identification result of the updated social content data to the risk control platform (Burke et al. [0030] Servers 101 of the fraud detection system 100 may receive data from the banking systems 103 on a periodic basis. For example, the fraud detection system 100 may receive data from the banking system 103 daily or nightly. In another embodiment, the fraud detection system 100 receives data from the banking systems 103 more frequently. If data is received more frequently, then servers 101 of the fraud detection system 100 may have the ability to deny or allow financial transactions in real time depending on whether the servers 101 of the fraud detection system 100 find fraudulent activity in a contemporaneous transaction.)

	With respect to Claim 22, Li et al. in view of Burke et al. teach
 	wherein the tree structured machine learning model comprises a gradient boosting decision tree (GBDT) (Li et al. Introduction We propose a GBDT-DNN model for the task, Fig. 2 Upper part)

	With respect to Claim 23, Li et al. in view of Burke et al. teach
 	wherein the deep machine learning model comprises a deep neural network (DNN) (Li et al. Introduction We propose a GBDT-DNN model for the task, Fig. 2 Lower Part)

	With respect to Claim 24, Li et al. in view of Burke et al. teach
 	wherein the risky social content data comprises: misconducts or misstatements related to a specified field (Li et al. Section 2.1 Feature Engineering The rationale of using such features is that an unusual transaction amount or location may be with fraud, Section 4 Conclusions We demonstrate a systematic way to extract user features regarding their profiles and recent behaviors for fraud transaction detection task.)


11.	Claims 11, 19 are rejected under 35 U.S.C.103 as being unpatentable over Li et al. (“Poster: Practical Fraud Transaction Prediction” CCS’ 17, October 30-Novemver 3, 2017, Dallas, TX, USA) in view of Burke et al. (US 2016/0132886 A1) and Gopinathan et al. (US 2015/0142446 A1).

 	With respect to Claim 11, Li et al. in view of Burke et al. teach all the limitations of Claim 9 upon which Claim 11 depends. Li et al. in view of Burke et al. fail to explicitly teach 
 	wherein extracting the original features of the social content data comprises: 
 	performing, by the computer system, data cleaning on the social content data; and
extracting, by the computer system based on feature engineering, the original features of the at least one of social behavior records or social message records from the social content data after the data cleaning. 
 	However, Gopinathan et al. teach 
 	wherein extracting the original features of the social content data comprises: 
 	performing, by the computer, data cleaning on the social content data (Gopinathan et al. [0013] improve the performance of credit decisions with the use of voice data (which include but is not restricted to historical as well as real time recorded conversations between agents representing the business and potential/current customers to build predictive models to determine credit risk and detect fraud, Fig. 7 elements 701 Data pre-processing, element 702 Removal of the stop words, standardization of inconsistencies in the text, spell correction, lemmatization etc.); and 
 	extracting, by the computer based on feature engineering, the original features of the at least one of social behavior records or social message records from the social Page: 3 of9content data after the data cleaning (Gopinathan et al. Fig. 7 element 702, element 704 Feature extraction.)
Li et al., Burke et al. and Gopinathan et al. are analogous art because they are from a similar field of endeavor in the Signal processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of using the GBDT-DNN model in predicting the fraud transaction as taught by Li et al., using teaching of the computer readable medium as taught by Burke et al. for the benefit of performing the method of predicting the fraud transaction, using 

 	With respect to Claim 19, Li et al. in view of Burke et al. teach all the limitations of Claim 17 upon which Claim 19 depends. Li et al. in view of Burke et al. fail to explicitly teach 
 	wherein extracting the original features of the social content data comprises: 
 	performing, by the computer system, data cleaning on the social content data; and
extracting, by the computer system based on feature engineering, the original features of the at least one of social behavior records or social message records from the social content data after the data cleaning. 
 	However, Gopinathan et al. teach 
 	wherein extracting the original features of the social content data comprises: 
 	performing, by the computer, data cleaning on the social content data (Gopinathan et al. [0013] improve the performance of credit decisions with the use of voice data (which include but is not restricted to historical as well as real time recorded conversations between agents representing the business and potential/current customers to build predictive models to determine credit risk and detect fraud, Fig. 7 elements 701 Data pre-processing, element 702 Removal of the stop words, standardization of inconsistencies in the text, spell correction, lemmatization etc.); and 
 	extracting, by the computer based on feature engineering, the original features of the at least one of social behavior records or social message records from the social Page: 3 of9content data after the data cleaning (Gopinathan et al. Fig. 7 element 701, element 704 Feature extraction.)
Li et al., Burke et al. and Gopinathan et al. are analogous art because they are from a similar field of endeavor in the Signal processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of using the GBDT-DNN model in predicting the fraud transaction as taught by Li et al., using teaching of the computer-implemented system as taught by Burke et al. for the benefit of performing the method of predicting the fraud transaction, using teaching of the data pre-processing as taught by Gopinathan et al. for the benefit of cleaning data before extracting the features (Gopinathan et al. Fig. 7 elements 702, 702, and 704.)

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2658